PER CURIAM.
Stanley Paul Smith submitted a 42 U.S.C. § 1983 complaint with an application to proceed in forma pauperis (IFP). The district court1 denied Smith IFP status, he paid the filing fee, and the complaint was filed and is currently pending in the district court. We therefore dismiss this appeal as premature. See 8th Cir. R. *70247A(a). We also deny Smith’s pending motions.

. The Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent pursuant to 28 U.S.C. § 636(c).